Exhibit 10.2

December 28, 2005

 

Re: Summary of Gary Fischer’s arrangement as he changes his role

 

  1. Gary has resigned as President and CFO but will be acting CFO until his
replacement is appointed. Jimmy Lee and the ISSI board have determined that it
is in ISSI’s interest to continue to have Gary involved at ISSI and Gary agrees.

 

  2. Gary will remain on the ISSI board, serve as acting CFO, sign the 10-K and
maybe future 10-Qs (until the new CFO is appointed), recruit and train the new
CFO, work with HMC, work with EY, do IR, consult with and support various people
at ISSI such as Jimmy, Paula, Jessica, Ruth, Michael, Sanjiv and others.

 

  3. Even though Gary is going to a startup, he will retain his email and
voicemail at ISSI. He will keep his current office and when the new CFO is
appointed he will retain a different office, probably Tom Dozcy’s or share with
Tom Dozcy. Gary will retain use of his laptop.

 

  4. The board has approved that Gary will be paid in calendar 2006 the sum of
$90,000. Currently it is contemplated that this will be $30K in Q1, $25K in Q2,
$20K in Q3 and $15K in Q4. However if it later appears unlikely that ISSI may
pay him additional funds in 2007 then some of these amounts may eventually be
shifted and applied to calendar years 2007 and 2008, along with any unpaid
vacation. Gary will remain on the payroll through December 31, 2008 and will
continue to vest his stock until December 31, 2008. He will actively support
ISSI and work for ISSI as needed during this entire period. His status as a
board member will be reviewed at the will of the board.

 

  5. As of January 1, 2006 Gary will not accrue vacation, be eligible for sick
pay, for 401K contributions (but he can keep his 401K account with ISSI), the
flex plan or for other such benefits.

 

  6. Gary will retain use of his ISSI leased vehicle through December 2006 and
at that time he and Jimmy will determine if he can keep it beyond that date.

 

  7. Gary will receive the standard, annual stock grant issued to outside board
members in February 2006.

Reviewed and agreed:

 

 

/s/ Jimmy Lee

   

/s/ Gary Fischer

  Jimmy Lee     Gary Fischer